Citation Nr: 1612307	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-28 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1151. 
 
3. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.

REPRESENTATION

Appellant represented by:	Sarah Sultenfuss, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to March 1986.  The Veteran died on May [redacted], 2008.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied her claims for service connection for the cause of his death and for dependency and indemnity compensation (DIC) under 38 U.S.C.A. §§ 1318  and 1151.

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  A hearing transcript is contained in the claims file.  In October 2013, the Board remanded these claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.

The Appellant has pointed out, the Veteran's May 2008 autopsy report indicates that there was a finding of "fibrous plaque of the right hemi diaphragm."  In July 2015, a VA examiner provided opinions concerning the Appellant's claims for service connection for the cause of the Veteran's death as well as for section 1151 benefits.  Regarding the service connection claim, the examiner did not address this evidence of "fibrous plaque," but did state there was no evidence of "pleural plaques."  Additionally, the Board remand directed the examiner to address the March 2010 positive opinion of record, but this did not happen.  For these reasons, the opinion is inadequate and upon remand, an addendum opinion must be provided.  

Regarding the Appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151, she essentially alleges that the Veteran underwent an unauthorized paracentesis and during this procedure a clinician nicked his bowel or kidney, which caused an additional disability including sepsis that led to the Veteran's death.  

In the body of the remand, the Board highlighted how that an April 2009 VA opinion regarding this matter did not specifically address the Appellant's contentions and did not provide a rationale to support the conclusion reached.  Thus, remand was necessary to provide an adequate opinion on this issue.  Review of the resulting July 2015 VA opinion reveals that the new examiner did not consider any of the Appellant's contentions.  Thus, remand is again warranted so that a wholly adequate addendum opinion can be provided concerning this issue.  

As for the Appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318, the Board again observes that only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to consider also an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  Timberlake v. Gober, 14 Vet. App. 122 (2000). That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected.  38 C.F.R. § 3.22(a).  If following the Board's remand, service connection for the cause of the Veteran's death is granted, then the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 will be rendered moot.  As such, the Board finds that it is an inextricably intertwined issue and must also be remanded.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file back to the July 2015 examiner for addendum opinions.  The claims file, including a copy of this remand, must be reviewed and the examiner must indicate that such review took place.  

The examiner should opine whether there is at least a 50 percent probability or greater (at least as likely as not) that his lung cancer was related to military service including asbestos exposure.  The opinion should be provided based upon a review of the medical evidence of record, including the medical opinion submitted in support of the claim, and sound medical principles.  

The examiner is asked to address the specific findings of the May 2008 autopsy report, including, but not limited to, the fibrous plaque of the right hemi diaphragm and the bilateral pleural effusions.  He is also asked to address the March 2010 private opinion submitted in support of the Appellant's claim.  

Next, the examiner should provide an addendum opinion concerning the Veteran's section 1151 claim.  He should opine as to whether that Veteran had additional disability as a consequence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers; or an event not reasonably foreseeable.  The opinion should be provided based upon a review of the medical evidence of record, including the medical opinion submitted in support of the claim, and sound medical principles.  

The examiner is asked to respond to the Appellant's specific allegations that a VA physician nicked the Veteran's bowel or kidney during a paracentesis involving his bile duct, which ultimately led to sepsis.  VA records document this procedure occurring on May [redacted], 2008, the day before the Veteran died.  

2. After completion of additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Appellant and her attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




